Citation Nr: 0833755	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-11 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for renal cell carcinoma, 
to include as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from December 1966 to July 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO) which denied service connection for 
renal cell carcinoma.  

The veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge in August 2008; the hearing 
transcript has been associated with the claims file.  


FINDING OF FACT

Renal cell carcinoma is shown by competent medical evidence 
to be related to exposure to an herbicide agent in service.  


CONCLUSION OF LAW

Renal cell carcinoma was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an August 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A July 2008 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in July 2008.  
The RO subsequently readjudicated the case in a July 2008 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  

The veteran's service treatment records, VA and private 
treatment records, and VA and private medical opinions, a 
Board hearing transcript, lay statements, and internet 
articles submitted by the veteran have been associated with 
the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  In addition, certain chronic diseases, including 
malignant tumors, may be presumed to have been incurred or 
aggravated during service if such diseases become disabling 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran claims that renal cell carcinoma is related to 
exposure to Agent Orange and Agent Blue in Vietnam.  A 
veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2007).

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2007).

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991 (in part) directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.

Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an association 
between herbicide exposure and six other categories of 
diseases in veterans.  

Update 2004 also categorized certain health outcomes as 
having "inadequate/insufficient" evidence to determine 
whether they may be associated with herbicide exposure.  The 
health outcomes in this category include: hepatobiliary 
(liver) cancers; bone and joint cancer; skin cancers; urinary 
bladder cancer; renal cancer; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers).  Update 2004 
also concluded that two health outcomes fell into the 
"limited or suggestive evidence of no association" category: 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
and rectum) and brain tumors.

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to herbicides and enumerated health outcomes, to 
include renal cancer, did not exist.  The Secretary also 
reiterated that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (June 12, 
2007).

The veteran's Form DD 214 shows that he served in the 
Republic of Vietnam during the Vietnam Era, and there is no 
evidence to the contrary.  Thus, he is presumed to have been 
exposed during such service to Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  As the veteran's claimed disability 
is not included in the above-indicated diseases associated 
with exposure to an herbicide agent, however, presumptive 
service connection is not warranted.  Even though presumptive 
service connection is not warranted, the veteran is not 
precluded from establishing service connection a diagnosed 
disability with proof of direct causation. See Combee v. 
Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

Service treatment records do not reflect any complaints, 
diagnoses, or treatment that can be related to renal cell 
carcinoma.  Renal cell carcinoma did not manifest within one 
year of the veteran's separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Medical evidence of record clearly reflects a current 
diagnosis of renal cell carcinoma.  The earliest indication 
of renal cell carcinoma shown by VA and private treatment 
records was in June 2003.  A June 2003 VA treatment report 
shows that the veteran had a solid mass on the right kidney 
diagnosed as a solid renal tumor.  VA and private treatment 
records reflect continuing treatment for renal cell 
carcinoma. 

The veteran maintains that his renal cell carcinoma is due to 
exposure to herbicide agents in service, to include Agent 
Orange and Agent Blue.  He has submitted several internet 
articles in support of his claim.  Articles submitted by the 
veteran indicate a possible correlation between exposure to 
dioxin and other chemicals and the development of kidney 
cancer.  The Board notes that the articles submitted are not 
medical reports which address the facts of this particular 
case.  Therefore, these articles cannot be considered as 
competent evidence which addresses the etiology of the 
veteran's renal cell carcinoma.  The Board finds that generic 
texts, such as the ones offered, which do not address the 
facts of this particular veteran's case with a sufficient 
degree of medical certainty, do not amount to competent 
medical evidence of causality.  See Sacks v. West, 11 Vet. 
App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

In the present case, there is conflicting medical evidence as 
to whether the veteran's renal cell carcinoma is related to 
in-service exposure to an herbicide agent.  

A March 2005 medical opinion from the Chief Public Health and 
Environmental Hazards Officer, M.D., M.P.H., reflects a 
review of the claims file.  The examiner stated that 
according to the veteran's progress notes dated in September 
2004, he was diagnosed with renal cell carcinoma and both 
adrenal glands were clean.  She noted that while the veteran 
contends that he had no risk factors for renal cell cancer 
outside his exposure to toxins while on duty in Vietnam, 
private treatment records from the claims file show that the 
veteran stopped smoking in 1977 after a 2 1/2 pack to 3 pack 
per day history.  The Board notes that private treatment 
records associated with the claims file dated in January 1992 
and July 2003 indicate that the veteran quit smoking in 1976 
or 1977, and note a prior 13 year smoking history of 2 to 3 
packs a day.  

The examiner referenced the TEXTBOOK OF CLINICAL OCCUPATIONAL 
AND ENVIRONMENTAL MEDICINE, W.B. Saunders Co. 990 (Rosenstock 
& Cullen ed., 1994), stating that renal cancer is a 
relatively rare cancer, accounting for only 3 percent of all 
cancers diagnosed.  The examiner stated that this meant that 
it would be very unlikely for anyone else in the veteran's 
family to have been diagnosed with this disease.  Further 
referencing the text, she stated that the causes of renal 
cancer are not well understood, but there are a number of 
occupational exposures that have been associated with this 
disease.  The most strongly associated risks include 
cigarette smoke, phenacetin-containing analgesics, and 
certain hereditary disorders.  Less well associated risks 
include obesity, hypertension, Northeastern European 
ancestry, and long-term hemodialysis.  The examiner reported 
a number of less established and other suspected risk 
factors.  She stated that dioxins and other Vietnam-related 
herbicides are not mentioned as risk factors.  The examiner 
stated that the NAS Update 2004 placed renal cancer in the 
category of "Inadequate or Insufficient Evidence to 
Determine an Association."  She stated that this assessment 
was based on information obtained from extensive review of 
the scientific and medical literature.  

The examiner stated, therefore, that the veteran had at least 
some known risk factors for renal cancer including smoking, 
noting that exposure to solvents and petroleum products is 
essentially universal.  Furthermore, she stated that Agent 
Orange and other herbicides used in Vietnam and the dioxin 
contaminant they contained are not considered risk factors 
for renal cancer.  The examiner noted that VA gave a lot of 
weight to the NAS Institute of Medicine findings on health 
effects from exposure to herbicides used in Vietnam.  She 
therefore opined, "it is possible that this veteran's renal 
cancer could be the result of exposure to herbicides while he 
was on active duty in Vietnam.  However, we cannot state that 
it is as likely or more likely than not that his illness was 
the result of that exposure."


The veteran submitted, in support of his claim, a July 2007 
VA medical center request for fee basis authorization for a 
phase 2 clinical trial for recurrent kidney cancer.  The 
request notes that the veteran has recurrent kidney cancer 
and notes that a VA physician "states he's 100% percent 
service-connected."  During the August 2008 Board hearing, 
the veteran clarified the VA physician is his oncologist.  
Unfortunately, because there is little context to this 
notation, it can not be construed as a positive opinion with 
respect to service-connection.  The statement is conclusory 
in nature and did not specify which of the veteran's 
conditions were felt to be 100 percent service-connected or 
why.  VA regulation provides that service connection may not 
be based on a resort to speculation or even remote 
possibility. See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Dixon v. Derwinski, 3 Vet. App. 
261 (1992) (a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement).

The veteran submitted a private November 2007 medical opinion 
from Dr. R.H. in support of his claim.  Dr. R.H. indicated a 
review of the medical literature provided by the veteran.  
The veteran clarified during his August 2008 hearing, that 
the medical literature referenced was the same literature 
contained in the claims file.   Dr. R.H. stated that the 
veteran presented with renal cell carcinoma that began in 
2003.  He noted findings in the claims file.  The veteran 
reported a history of exposure to herbicide agents in 
service.  Dr. R.H. noted that the veteran's oncologist had 
certified his renal cell carcinoma as 100 percent service-
connected.  Articles contained in the claims file, which 
indicated a positive association between dioxin and renal 
cell carcinoma were reviewed.  An examination was completed.  
Dr. R.H. stated, "after reviewing the medical literature and 
other information provided to me, including the patient's 
history, it is my opinion that [the veteran's] service 
related exposure to Agent Orange and Agent Blue were more 
likely than not a significant causative factor of his renal 
cell carcinoma."

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board.  Id.   
The Board finds that both the March 2005 opinion from the 
Under Secretary for Health, and the November 2007 medical 
opinion from Dr. R.H. are probative in this case.  Both 
opinions were rendered by medical professionals after a 
review of the claims file.

The March 2005 opinion from the Under Secretary for Health is 
well supported by medical literature and evidence from the 
claims file.  The veteran had noted risk factors for renal 
cancer, including a history of cigarette use.  Although this 
opinion does not establish a nexus between the veteran's 
renal cell carcinoma and in-service herbicide exposure; the 
opinion is not entirely negative.  The examiner indicated 
that "it was possible" that the veteran's renal cancer 
could be the result of in-service exposure to herbicides, but 
could not state that it is as likely or more likely than not 
that his illness was the result of that exposure.  Dr. R.H. 
has provided competent medical evidence showing that the 
veteran's renal cell carcinoma is likely related to service.  
He opined that the veteran's in-service exposure to an 
herbicide agent is more likely than not a significant 
causative factor of his renal cell carcinoma.  Resolving the 
benefit of the doubt in favor of the veteran, the Board finds 
that service-connection for renal cell carcinoma is 
warranted.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7 (2007).   

 C.  Conclusion

The veteran has been diagnosed with renal cell carcinoma and 
competent medical evidence shows that the veteran's in-
service exposure to an herbicide agent is more likely than 
not a significant causative factor of his renal cell 
carcinoma.  Therefore, the Board concludes that the evidence 
supports a finding that the veteran has renal cell carcinoma 
etiologically related to active service.  







ORDER

Service connection for renal cell carcinoma is granted.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


